Affirmed in Part, Reversed and Remanded in Part, and Majority and
Concurring Opinions filed September 29, 2020.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-18-00928-CV

                        BRETT STETTNER, Appellant

                                         V.
                 LEWIS & MAESE AUCTION, LLC, Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-15927

                        MAJORITY OPINION

      In three issues, appellant/defendant Brett Stettner challenges the trial court’s
(1) denial of his motion for new trial based on alleged lack of notice of two
summary-judgment motions filed by appellee/plaintiff Lewis & Maese Auction,
LLC; and (2) rendition of summary judgment in favor of Lewis & Maese. We
affirm in part and reverse and remand in part.
                   I. FACTUAL AND PROCEDURAL BACKGROUND

      Stettner attended an auction at which he placed winning bids on thirty items,
including an advertised Picasso painting. After Stettner failed to pay for the items,
Lewis & Maese sued him, asserting breach-of-contract, fraud, and promissory-
estoppel claims. Stettner answered the suit, asserting several affirmative defenses
as well as counterclaims for breach of contract and fraud. Stettner alleged that he
did not pay for any of the items because Lewis & Maese misrepresented the value
and authenticity of the Picasso painting. In two motions, Lewis & Maese sought a
traditional summary judgment on its breach-of-contract claims and a traditional
and no-evidence summary judgment on Stettner’s affirmative defenses and
counterclaims.

      After the trial court granted both summary-judgment motions, Lewis &
Maese nonsuited its fraud and promissory-estoppel claims. Stettner then filed a
“Motion for Rehearing or, in the Alternative, Motion for New Trial” (the “Motion
for New Trial”) with a supporting affidavit from Stettner’s attorney. Stettner’s
attorney acknowledged that (1) he received a June 29, 2018 email that forwarded
to him Lewis & Maese’s summary-judgment motions and notice of the submission
of these motions (the “June 29 Email”), and (2) he did not realize that an email had
been sent to his email address in connection with this case or open the June 29
Email until after the trial court granted Lewis & Maese’s summary-judgment
motions.

      Nearly two weeks after Stettner filed the Motion for New Trial, the trial
court rendered final judgment in Lewis & Maese’s favor.            One week after
rendering final judgment, the trial court denied the Motion for New Trial.




                                         2
                              II. ISSUES AND ANALYSIS

      Stettner contends in three issues that the trial court abused its discretion in
failing to grant a new trial because (1) Stettner did not receive notice of the
summary-judgment motions and their submission, (2) his failure to appear was not
intentional or due to conscious indifference, and (3) Lewis & Maese failed to
demonstrate its entitlement to summary judgment. We review a trial court’s denial
of a motion for new trial for an abuse of discretion. Dolgencorp of Tex., Inc. v.
Lerma, 288 S.W.3d 922, 926 (Tex. 2009).

A.    Did the trial court err in denying Stettner a new trial based on his
      alleged failure to receive notice of the summary-judgment motions or
      their submission?
      Under his first issue, Stettner asserts that the trial court erred in failing to
grant him a new trial because Stettner did not receive notice of Lewis & Maese’s
summary-judgment motions or their submission. Stettner alleged in the Motion for
New Trial that his counsel did not receive notice of the motions for summary
judgment until after the trial court had granted the motions. Though Stettner
alleged in the Motion for New Trial that Lewis & Maese did not give him notice of
the filing of its summary-judgment motions or the notices of submission for the
motions, the law presumes that a trial court will grant summary judgment only
after proper notice to the parties. See Modelist v. Deutsche Bank Nat. Trust Co.,
No. 14-10-00249-CV, 2011 WL 3717010, at *2 (Tex. App.—Houston [14th Dist.]
Aug. 25, 2011, no pet.) (mem. op.). To rebut this presumption, Stettner had the
burden to affirmatively show a lack of notice by submitting evidence to the trial
court rebutting this presumption. See id.

      A document filed electronically under Texas Rule of Civil Procedure 21
“must be served electronically through the electronic filing manager if the email
address of the party or attorney to be served is on file with the electronic filing
                                            3
manager.” Tex. R. Civ. P. 21a(a)(1). “Electronic service is complete on
transmission of the document to the serving party’s electronic filing service
provider. The electronic filing manager will send confirmation of service to the
serving party.” Tex. R. Civ. P. 21a(b)(3). A certificate of service or an affidavit
showing service of a notice constitutes prima facie evidence of the fact of service.
Tex. R. Civ. P. 21a(e). Prima facie evidence of the fact of service does not
preclude any party from offering proof that the document was not received. See id.

         In each certificate of service in the summary-judgment motions and the
notices of submission, counsel for Lewis & Maese certified that on June 29, 2018,
a true and correct copy of the instrument was forwarded to all counsel of record in
accordance with Texas Rules of Civil Procedure 21 and 21a and that the instrument
was forwarded to Stettner’s counsel “Via Facsimile . . . and/or Email: [stating the
email address of Stettner’s attorney].”1 On appeal, Stettner asserts that the
certificates of service do not properly show the method of service because in each,
counsel for Lewis & Maese states that Stettner’s attorney was served by facsimile
or by email; yet, Stettner’s attorney was served only electronically through the
electronic filing manager. Lewis & Maese asserts that Stettner’s attorney was
served through the electronic filing manager at the email address stated in the
certificates and that the references to service by email cover service through the
electronic filing manager. Presuming, without deciding, that the references to
service by email do not cover service through the electronic filing manager, and
that the certificates incorrectly describe the method of service, Rule 21a does not
require that the certificate of service specify the method of service, and a certificate
of service raises a presumption of service and receipt, even if the certificate
contains an incorrect statement as to the method of service. See Univ. of Tex.

1
    (boldface type in original omitted).

                                           4
Medical Branch at Galveston v. Durisseau, No. 14-18-00314-CV, 2019 WL
5612933, at *3–4 (Tex. App.—Houston [14th Dist.] Oct. 31, 2019, no pet.) (mem.
op.); Approximately $14,980.00 v. State, 261 S.W.3d 182, 187 (Tex. App.—
Houston [14th Dist.] 2008, no pet.). Thus, the certificates of service in the
summary-judgment motions and the notices of submission for the motions raised a
presumption that Lewis & Maese served each document and that Stettner’s
attorney received each document. See Tex. R. Civ. P. 21a(e); Mathis v. Lockwood,
166 S.W.3d 743, 745 (Tex. 2005); Approximately $14,980.00, 261 S.W.3d at 186–
87.

      To rebut the presumption of receipt, Stettner had the burden to present
evidence showing that Stettner’s attorney did not receive the summary-judgment
motions and the notices of submission. See Modelist, 2011 WL 3717010, at *2;
Approximately $14,980.00, 261 S.W.3d at 186. In the absence of any proof to the
contrary, the presumption has the force of a rule of law. See Modelist, 2011 WL
3717010, at *2; Approximately $14,980.00, 261 S.W.3d at 186.

      In his affidavit filed in support of the Motion for New Trial, Stettner’s
attorney conceded that he received the June 29 Email that forwarded to him Lewis
& Maese’s summary-judgment motions and notice of the submission of these
motions, but he asserted that he did not see or open the email until after the trial
court granted the summary-judgment motions. Stettner’s attorney testified that he
first opened the June 29 Email on July 30, 2018. Stettner’s attorney’s month-long
delay in opening the June 29 Email does not show that Stettner’s attorney did not
receive the June 29 Email on June 29, 2018. Stettner’s attorney cannot shift the
blame for his delay in opening the June 29 Email to Lewis & Maese, and his
failure to open the June 29 Email promptly does not show that he did not receive
notice of Lewis & Maese’s summary-judgment motions or notice of the

                                         5
submission of these motions. See Lampkin v. Brock, No. 03-16-00058-CV, 2016
WL 3917180, at *2 (Tex. App.—Austin July 15, 2016, pet. denied) (mem. op.).
The law imputes to Stettner all notice his attorney received during the existence of
their attorney/client relationship. See Professional Security Patrol v. Perez, No.
01-12-00506-CV, 2013 WL 4478020, at *3–4 (Tex. App.—Houston [1st Dist.]
Aug. 20, 2013, no pet.) (mem. op.); Buck v. Estate of Buck, 291 S.W.3d 46, 60
(Tex. App.—Corpus Christi 2009, no pet.); Keough v. Cyrus USA, Inc., 204
S.W.3d 1, 5. n.2 (Tex. App.—Houston [14th Dist.] 2006, pet. denied).

      On appeal, Stettner concedes that the certificates of service in the four
documents created a rebuttable presumption of service, but Stettner maintains that
he rebutted this presumption by submitting an affidavit from his attorney showing
that his attorney did not receive notice of any of these documents until after the
trial court granted the summary-judgment motions. Stettner does not argue that the
June 29 Email did not give notice of Lewis & Maese’s summary-judgment motions
and notice that the motions would be submitted to the trial court for a ruling on
July 23, 2018. Nor does Stettner assert that his attorney did not receive the June 29
Email on June 29, 2018. Instead, Stettner argues that Stettner’s attorney did not
have actual notice of the summary-judgment motions and their submission until
after the trial court granted the motions. But Stettner’s attorney’s month-long
delay in opening the June 29 Email does not mean that he did not receive the June
29 Email giving notice of the motions and their submission. See Lampkin, 2016
WL 3917180, at *2; Perez, 2013 WL 4478020, at *3–4; Buck, 291 S.W.3d at 60.

      In response to the Motion for New Trial, Lewis & Maese presented
documents showing that the motions and notices of submission were served on
Stettner’s counsel through the electronic filing manager on June 29, 2018. On
appeal, Stettner challenges the lack of authentication of these documents.

                                         6
Nonetheless, even if we ignore the documents Lewis & Maese submitted in
response to the Motion for New Trial, the record shows Stettner submitted no
evidence to the trial court rebutting the presumption of proper service, receipt, and
notice. See Modelist, 2011 WL 3717010, at *2; Approximately $14,980.00, 261
S.W.3d at 186. In the absence of any evidence rebutting these presumptions, the
trial court did not err in denying the part of the Motion for New Trial in which
Stettner sought a new trial on the ground that he did not receive notice of Lewis &
Maese’s summary-judgment motions or their submission. See Modelist, 2011 WL
3717010, at *2; Approximately $14,980.00, 261 S.W.3d at 186. Thus, we overrule
Stettner’s first issue.

B.     Did the trial court err in failing to grant a new trial on the ground that
       Stettner’s failure to respond to the summary-judgment motions was not
       intentional or due to conscious indifference?
       In his second issue, Stettner asserts that the trial court erred in failing to
grant Stettner a new trial on the ground that Stettner’s failure to respond to the
summary-judgment motions was not intentional or due to conscious indifference.
Stettner asserts that his failure to respond to the summary-judgment motions was
due to accident or mistake.

       A motion for new trial preserves for appellate review only those complaints
raised in the motion. Approximately $5,602.00 v. State, No. 14-08-00359-CV, 2009
WL 1886127, at *1 (Tex. App.—Houston [14th Dist.] July 2, 2009, no pet.) (mem.
op.). A complaint on appeal is not preserved by a motion for new trial that raised a
different issue before the trial court. Approximately $5,602.00, 2009 WL 1886127,
at *1. Stettner had to preserve his second issue by raising it in the trial court
through a timely request, objection, or motion stating the grounds for the ruling he
sought from the trial court with sufficient specificity to make the trial court aware
of his complaint, unless the specific grounds were apparent from the context. See

                                          7
Tex. R. App. P. 33.1(a); Approximately $5,602.00, 2009 WL 1886127, at *1.
Stettner did not assert in the trial court that his failure to respond to the summary-
judgment motions was not intentional or due to conscious indifference or that the
trial court should grant him a new trial on this basis. Because Stettner did not raise
the second issue in the trial court, and this specific ground was not apparent from
context, Stettner failed to preserve error in the trial court, and thus waived his
second issue. See Approximately $5,602.00, 2009 WL 1886127, at *1; Gammill v.
Fettner, 297 S.W.3d 792, 801–02 (Tex. App.—Houston [14th Dist.] 2009, no pet.).

      Stettner cites cases in which courts apply the three factors from Craddock v.
Sunshine Bus Lines, Inc. See 133 S.W.2d 124, 126 (Tex. 1939).                Without
addressing whether these factors would apply in this case, we note that Stettner did
not raise each of the three factors in the trial court, and he has not argued each of
these factors on appeal. So, the applicability of the Craddock test is not before this
court. See Ellis v. Ellis, No. 13-07-0034-CV, 2008 WL 328025, at *1 (Tex.
App.—Corpus Christi Feb. 7, 2008, pet. denied) (mem. op.); Stewart v. C.L.
Trammell Props., Inc., No. 05-04-01027-CV, 2005 WL 2234637, at *1–2 (Tex.
App.—Dallas Sept. 15, 2005, no pet.) (mem. op.).

      Our concurring colleague asserts that we should address whether the
Craddock test or the good-cause legal standard from Carpenter v. Cimarron
Hydrocarbons Corporation applies to this case. See 98 S.W.3d 682, 688 (Tex.
2002). Stettner did not preserve error in the trial court as to either potential basis
for relief. Stettner does not cite this court’s opinion in Ramey v. Bank of Am., N.A.
or assert that it applies to today’s case. See No. 14-11-01109-CV, 2013 WL 84922
(Tex. App.—Houston [14th Dist.] Jan. 8, 2013, no pet.) (mem. op.). Nor does
Stettner assert that he showed entitlement to relief under the Carpenter good-cause
standard.   We were able to overrule Stettner’s first issue without addressing

                                          8
whether either legal standard applied. See Modelist, 2011 WL 3717010, at *2
(determining that the trial court did not abuse its discretion by rejecting the
appellant’s lack-of-notice arguments because appellant did not rebut the
presumption of notice, without addressing whether the appellant had shown good
cause or satisfied the Craddock test). Any statement by this court as to the
applicability of the Craddock test or the good-cause legal standard from Carpenter
would be an obiter dictum that would not aid the bench or the bar. See Metro.
Stevedore Co. v. Rambo, 515 U.S. 291, 299–300, 115 S. Ct. 2144, 2149, 132
L. Ed. 2d 226 (1995).
      We overrule the second issue.

C.    Has Stettner shown that the trial court erred in granting Lewis &
      Maese’s motion for a no-evidence summary judgment?

      Under his third issue, Stettner asserts that Lewis & Maese failed to
demonstrate its entitlement to a no-evidence summary judgment. In response to
Lewis & Maese’s petition, Stettner asserted affirmative defenses of estoppel, fraud,
lack of consideration, and failure of consideration as well as counterclaims for
breach of contract and fraud. In its no-evidence motion, Lewis & Maese asserted
that Stettner had no evidence as to (1) five essential elements of his affirmative
defense of estoppel, (2) six essential elements of his affirmative defense of fraud,
(3) one essential element of his affirmative defenses of lack of consideration and
failure of consideration, (4) three of the four essential elements of his breach-of-
contract counterclaim, and (5) six essential elements of his fraud counterclaim.

      Liberally construing his appellate brief, we conclude that Stettner asserts that
the evidence raises fact issues as to his affirmative defense of fraud and his
counterclaim for fraud. But all of the evidence Stettner cites is evidence attached
to Lewis & Maese’s summary-judgment motion. In reviewing the propriety of

                                          9
summary judgment on no-evidence grounds, we ignore evidence attached to a
combined summary-judgment motion and offered in support of traditional-
summary-judgment grounds, unless the non-movant directed the trial court to that
evidence in the response to the movant’s no-evidence motion. See Perkins v.
Walker, No. 14-17-00579-CV, 2018 WL 3543525, at *4 (Tex. App.—Houston
[14th Dist.] July 24, 2018, no pet.) (mem. op.). Likewise, Stettner may not obtain
a reversal of a no-evidence summary-judgment motion based on evidence attached
to items filed in the trial court other than a summary-judgment response, unless he
identified the evidence purportedly raising a genuine fact issue in a summary-
judgment response.      See Lee v. Palacios, No. 14–06–00428–CV, 2007 WL
2990277, at *2 (Tex. App.—Houston [14th Dist.] Oct. 11, 2007, pet.
denied) (mem. op.). Thus, the evidence upon which Stettner relies cannot be used
to get a reversal of the trial court’s no-evidence summary judgment as to the fraud
affirmative defense or the fraud counterclaim. See Perkins, 2018 WL 3543525, at
*4; Lee, 2007 WL 2990277, at *2.

      In its no-evidence motion, Lewis & Maese asserted no-evidence grounds
against at least one essential element of each of Stettner’s affirmative offenses and
counterclaims. Stettner did not file a summary-judgment response. Thus, Stettner
has not shown that the trial court erred in granting the no-evidence summary-
judgment motion as to Stettner’s affirmative defenses and counterclaims, and we
need not address whether the trial court erred in granting a traditional summary
judgment as to Stettner’s affirmative offenses and counterclaims. See Modelist,
2011 WL 3717010, at *2; Lee, 2007 WL 2990277, at *1–3.

D.    Has Stettner shown that the trial court erred in granting Lewis &
      Maese’s motion for summary judgment on its breach-of-contract
      claims?
      Under his third issue, Stettner also challenges the trial court’s granting of
                                         10
Lewis & Maese’s motion for a traditional summary judgment as to its thirty
breach-of-contract claims (the “Traditional Motion”). Stettner asserts that a fact
issue exists because David Lewis testified in his summary-judgment affidavit that
the Lewis & Maese auction at issue in this case took place on September 1, 2016,
but other summary-judgment evidence shows that the auction occurred on
September 21, 2016. The documentary evidence Lewis & Maese submitted shows
that the auction occurred on September 21, 2016. Lewis & Maese alleged in its
live pleading and in its Traditional Motion that the auction took place on that date.
Even presuming that the error in David Lewis’s affidavit raised a fact issue, it
would not be a genuine issue of material fact precluding summary judgment. See
Vela v. Vela, No. 14-12-00822-CV, 2013 WL 6700270, at *4 (Tex. App.—
Houston [14th Dist.] Sept. 24, 2013, no pet.) (mem. op.); Hernandez v.
Lukefahr, 879 S.W.2d 137, 143 (Tex. App.—Houston [14th Dist.] 1994, no writ).

      Though Stettner did not file a response to the Traditional Motion, he still
may challenge on appeal whether the summary-judgment evidence conclusively
proved Lewis & Maese’s entitlement to summary judgment on its breach-of-
contract claims. See M.D. Anderson Hosp. & Tumor Inst. v. Willrich, 28 S.W.3d
22, 23 (Tex. 2000); Butt v. Ali, No. 14-15-01096-CV, 2017 WL 1015583, at *3
(Tex. App.—Houston [14th Dist.] Mar. 14, 2017, no pet.) (mem. op.).             In a
traditional motion for summary judgment, if the movant’s motion and summary-
judgment evidence facially establish its right to judgment as a matter of law, the
burden shifts to the nonmovant to raise a genuine, material fact issue sufficient to
defeat summary judgment. M.D. Anderson Hosp. & Tumor Inst., 28 S.W.3d at 23.
In our de novo review of a trial court’s summary judgment, we consider all the
evidence in the light most favorable to the nonmovant, crediting evidence
favorable to the nonmovant if reasonable jurors could and disregarding contrary


                                         11
evidence unless reasonable jurors could not. Mack Trucks, Inc. v. Tamez, 206
S.W.3d 572, 582 (Tex. 2006). The evidence raises a genuine issue of fact if
reasonable and fair-minded jurors could differ in their conclusions in light of all of
the summary-judgment evidence. Goodyear Tire & Rubber Co. v. Mayes, 236
S.W.3d 754, 755 (Tex. 2007).
      Section 2.703 of the Texas Business and Commerce Code, entitled “Seller’s
Remedies in General,” provides as follows:
      Where the buyer wrongfully rejects or revokes acceptance of goods or
      fails to make a payment due on or before delivery or repudiates with
      respect to a part or the whole, then with respect to any goods directly
      affected and, if the breach is of the whole contract (Section 2.612),
      then also with respect to the whole undelivered balance, the aggrieved
      seller may

         (1) withhold delivery of such goods.
         (2) stop delivery by any bailee as hereafter provided (Section
         2.705);
         (3) proceed under the next section respecting goods still
         unidentified to the contract;
         (4) resell and recover damages as hereafter provided (Section
         2.706);
         (5) recover damages for non-acceptance (Section 2.708) or in a
         proper case the price (Section 2.709);
         (6) cancel.
Tex. Bus. & Comm. Code Ann § 2.703. In the Traditional Motion, Lewis &
Maese sought damages under section 2.706 of the Texas Business and Commerce
Code. This provision, entitled “Seller’s Resale Including Contract for Resale,”
provides as follows:

      (a) Under the conditions stated in Section 2.703 on seller’s remedies,
      the seller may resell the goods concerned or the undelivered balance
      thereof. Where the resale is made in good faith and in a commercially
      reasonable manner the seller may recover the difference between the

                                         12
      resale price and the contract price together with any incidental
      damages allowed under the provisions of this chapter (Section 2.710),
      but less expenses saved in consequence of the buyer’s breach.
      ...
      (c) Where the resale is at private sale the seller must give the buyer
      reasonable notification of his intention to resell.
      (d) Where the resale is at public sale
      ...
      (2) . . . except in the case of goods which are perishable or threaten to
      decline in value speedily the seller must give the buyer reasonable
      notice of the time and place of the resale.
Tex. Bus. & Comm. Code Ann § 2.706. Under section 2.706, if an aggrieved
seller resells the goods concerned in good faith and in a commercially reasonable
manner, the seller may recover breach-of-contract damages measured by the
difference between the resale price and the contract price, together with any
incidental damages allowed under section 2.710, but less expenses saved in
consequence of the buyer’s breach. See Tex. Bus. & Com. Code § 2.706; Cook
Composites, Inc. v. Westlake Styrene Corp., 15 S.W.3d 124, 137 (Tex. App.—
Houston [14th Dist.] 2000, no pet.). The seller must give the buyer reasonable
notice of the seller’s intention to resell the goods. See Tex. Bus. & Com. Code §
2.706; Cook Composites, Inc., 15 S.W.3d at 137. Stettner contends that Lewis &
Maese did not prove that (1) any of the goods were resold in good faith and in a
commercially reasonable manner, or (2) Lewis & Maese notified Stettner of its
intent to sell any of the goods either at a private sale or at a public sale. This court
has held that each of these requirements is an essential element of a seller’s prima
facie breach-of-contract case. See Tex. Bus. & Com. Code § 2.706; Cook
Composites, Inc., 15 S.W.3d at 137–38. So, for Lewis & Maese to be entitled to
summary judgment as to each of the thirty breach-of-contract claims, the
summary-judgment evidence must prove as a matter of law that (1) each of the

                                          13
thirty items was resold in good faith and in a commercially reasonable manner, and
(2) Lewis & Maese notified Stettner of its intent to sell each item sold either at a
private sale or at a public sale. See id. at 137–38.

      Lewis & Maese presented evidence that Stettner had asked Lewis & Maese
to release the items to the underbidders. Presuming without deciding that this
request is equivalent to notice of the seller’s intention to resell the goods under
section 2.706, Lewis & Maese also had to prove conclusively that it resold each
item in a commercially reasonable manner. See Tex. Bus. & Com. Code § 2.706;
Cook Composites, Inc., 15 S.W.3d at 137–38. Lewis & Maese did not present any
evidence showing that it resold one or more of the items in a commercially
reasonable manner.

      On appeal, Lewis & Maese contends that it also was entitled to recover
damages under sections 2.708 and 2.709 of the Texas Business and Commerce
Code. See Tex. Bus. & Comm. Code Ann. §§ 2.708, 2.709. Lewis & Maese,
however, expressly moved for summary judgment based on damages under section
2.706; Lewis & Maese did not assert any summary-judgment ground seeking
damages under either section 2.708 or section 2.709. Thus, we may not affirm the
summary judgment based on damages under section 2.708 or section 2.709. See
Rush v. Barrios, 56 S.W.3d 88, 97 (Tex. App.—Houston [14th Dist.] 2001, pet.
denied) (stating that “[o]ur review is limited to the issues presented to the trial
court in the motion for summary judgment, as the judgment may be affirmed only
on grounds presented in the motion.”).

      Moreover, under section 2.708, the measure of damages is “the difference
between the market price at the time and place for tender and the unpaid contract
price together with any incidental damages, but less expenses saved in
consequence of the buyer’s breach.” Tex. Bus. & Com. Code § 2.708(a). Lewis &

                                          14
Maese did not prove conclusively the market price at the time and place for tender.
Under section 2.709, the seller may recover the price of goods identified to the
contract “if the seller is unable after reasonable effort to resell them at a reasonable
price or the circumstances reasonably indicate that such effort will be unavailing.”
Id. § 2.709(a)(2). Lewis & Maese did not prove as a matter of law (1) a reasonable
effort to resell the goods at a reasonable price, or (2) that the circumstances
reasonably indicated such an effort would be unavailing. See id.

      Under the applicable standard of review, the summary-judgment evidence
did not prove as a matter of law the damages Lewis & Maese sought in the
Traditional Motion as to any of its breach-of-contract claims. See Tex. Bus. &
Com. Code § 2.706; Cook Composites, Inc., 15 S.W.3d at 137–38. Thus, we
sustain the third issue to this extent, and we conclude that the trial court erred in
granting summary judgment in favor of Lewis & Maese on its breach-of-contract
claims. We overrule the remainder of the third issue.

                                   III.   CONCLUSION

      Stettner submitted no evidence to the trial court rebutting the presumptions
of proper service, receipt, and notice. In the absence of any evidence rebutting
these presumptions, the trial court did not err in denying the part of the Motion for
New Trial in which Stettner sought a new trial on the stated grounds that he did not
receive notice of Lewis & Maese’s summary-judgment motions or their
submission.

      Stettner failed to preserve error in the trial court as to his second issue, in
which he asserts that the trial court erred in failing to grant Stettner a new trial on
the ground that Stettner’s failure to respond to the summary-judgment motions was
not intentional or due to conscious indifference. Stettner has not shown that the
trial court erred in granting the no-evidence summary-judgment motion as to
                                          15
Stettner’s affirmative offenses and counterclaims. Even so, the summary-judgment
evidence did not prove as a matter of law the damages Lewis & Maese sought to
recover in the Traditional Motion as to any of Lewis & Maese’s breach-of-contract
claims.

      We reverse the trial court’s judgment as to Lewis & Maese’s breach-of-
contract claims and remand for proceedings consistent with this opinion. We
affirm the trial court’s judgment in all other respects.




                                        /s/     Kem Thompson Frost
                                                Chief Justice

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot
(Bourliot, J., concurring).




                                           16